Citation Nr: 0805849	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-25 702	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1973 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In December 2002, the Boston RO 
denied the veteran's August 2001 claim for service connection 
for his left arm disability.  In May 2003, the claims folder 
was transferred the VA RO in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The duty to assist includes obtaining private treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  Duenas 
v. Principi, 18 Vet. App. 512 (2004).

The veteran seeks a service connection for his left arm 
disability, which he contends was broken while he was on 
active duty.  In support of his claim, he has presented 
medical evidence of pain and surgical scarring in the elbow 
area of his left arm.  Specifically, the veteran presented a 
VA medical record from July 2000 which indicated that he 
reported to his doctor that he felt pain in his left elbow.  
X-rays from July 2000 show post-operative changes, but the 
date of the operation was not specified.  X-rays additionally 
showed an apparent distal humerus fracture that resulted from 
trauma.  The physician found no displacement of the anterior 
or posterior fat pads to suggest any new joint effusion.  
Also, no acute fractures were identified.  In March 2001 it 
was noted that the veteran's surgery involved open reduction 
internal fixation for his left elbow.  In December 2001, a 
social worker indicated that the veteran mentioned having 
left arm pain.  Unfortunately, the veteran's service medical 
records are missing.  The Board recognizes its enhanced duty 
to assist the veteran in light of his missing service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 
(1992).

Additionally, it is unclear whether the veteran has a current 
left arm disability.  The veteran was scheduled for a VA 
compensation examination for April 1, 2002, at the Boston VA 
Medical Center (VAMC), but he failed to appear for the 
examination.

The veteran argues in his notice of disagreement (NOD) that 
he never received notification of his scheduled examination, 
and requests a new examination.  This assertion comports with 
other facts, namely, that recent letters sent by the VA to 
the veteran regarding his service medical records and his 
scheduled hearing have been returned by the postal service 
because of an erroneous mailing address.

A review of the veteran's claim file shows that the veteran 
gave one address in his NOD of October 2003, a second address 
in a letter announcing a change of address on February 2005, 
and a third address-which differed from the second address 
by only one digit-by phone on August 2007.  A review of the 
veteran's claim file shows that from February 2005 on the VA 
consistently sent the veteran mail at the second address, but 
these letters were returned.

The VA shall provide the veteran a VA medical examination, or 
it shall obtain a medical opinion, when such medical 
information is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103(d).  A VA examination in the instant case is 
particularly necessary because the National Personnel Records 
Center (NPRC) reports that the veteran's records are not 
present.

The VA recognizes this heightened duty, and meets it here by 
remanding this case so that the RO can contact the veteran 
and reschedule the VA examination.

The difficulty in contacting the veteran by mail has also led 
to some confusion on the matter of whether he desires a 
hearing.  In his June 2004 substantive appeal, the veteran 
requested a Travel Board hearing.  However, in his July 2004 
signed letter, he checked a box declaring that he no longer 
wanted a hearing.  Notwithstanding this letter, the veteran 
was scheduled for a hearing before the Board in June 2007.  
The letter informing the veteran of the date of his hearing 
was returned by the postal service because of a wrong 
address, however, and the veteran consequently did not attend 
his scheduled hearing.  As part of this remand, the RO should 
clarify whether or not the veteran desires a hearing.

Accordingly, the case is REMANDED for the following action:

1.  Make renewed efforts to locate the 
veteran's service medical records.  If 
necessary, the RO should use any and all 
methods of reconstruction of service 
records used in fire-related cases.

The RO should consider special follow-up 
by its military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1 Part III, chapter 4, paras. 
4.28 and 4.29.

The RO should complete any and all follow-
up actions referred by National Personnel 
Records Center (NPRC) and service 
departments.  

2.  Obtain the veteran's VA treatment 
records from April 2007 through the 
present.

3.  Contact the veteran to establish his 
correct address, and clarify whether he 
desires a hearing (any information 
obtained from a phone conversation with 
the veteran should be reduced to writing 
and included in the claims file).

4.  Schedule the veteran for a VA 
orthopedic examination, by an appropriate 
specialist, in to determine the nature and 
etiology of his left arm disability.  The 
examiner should diagnose any left arm 
disability; and, if any left arm 
disability is diagnosed, the examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent or 
greater) that any diagnosed left arm 
disability was caused by the veteran's 
time in service.  A complete rationale 
should be provided for any opinions 
expressed.  The VA examiner should be 
provided with the claims folder, and 
should note that the claims folder was 
provided.

5.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



